Citation Nr: 0114035	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for a dental 
disability, resulting from a surgical procedure of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which in effect eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  The law applies to 
all claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The evidence of record does not reflect that the veteran 
incurred any additional dental disability due to 
carelessness, lack of proper skill, any error in judgment, 
negligence or similar fault on the part of VA treatment 
providers, including those who performed his knee surgery in 
August 1998.





CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for dental disability, claimed as due to VA 
knee surgery, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's duty 
to assist him in the development of facts pertinent to his 
claim.  Specifically, the RO appears to have obtained all 
records of medical treatment that the veteran has described, 
which includes a VA medical opinion material to this claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In addition, the veteran 
has, via the Statement of the Case, been given notice of the 
information, medical evidence,  or lay evidence necessary to 
substantiate the claim.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  A 
qualifying additional disability is one which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the department in furnishing the hospital care, medical or 
surgical treatment or examination.  Benefits may also be 
awarded if the proximate cause of the disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c) (2000).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2000).

In this case, the veteran has asserted, in substance, that he 
incurred an injury to one of his teeth (#15), which was 
traumatized and sustained a root fracture, as the result of 
VA knee surgery in August 1998.  He stated that prior to that 
surgery, he had no problems with that tooth, but that within 
several hours of coming out of anesthesia, he began to 
experience discomfort and sensitivity.  The veteran asserted 
essentially, that clenching of his teeth while coming out of 
anesthesia could have been the cause of trauma to his tooth.  
He has also offered an alternative possible cause, that 
trauma to the tooth occurred during the anesthesia intubation 
process.  The veteran stated in his November 1999 notice of 
disagreement that just prior to his surgery, he was already 
groggy when asked to remove a partial denture, and he simply 
complied.  He maintains that it was not necessary to remove 
it as it was not possible for it to dislodge due to design.  
He maintained that removal of the denture put tooth #15 at a 
greater unforeseeable risk of being traumatized, which he 
claims occurred during his VA surgery in August 1998.  

The Board has reviewed the veteran's claims file and observes 
that private treatment records show that the veteran was seen 
for dental treatment in March and April 1998.  At those times 
no complaints or findings were made referable to tooth #15.  

VA medical records include a VA operation report showing that 
in mid-August 1998 the veteran was surgically treated for 
bilateral knee pathologies.  At that time, he was placed 
under general anesthesia and underwent arthroscopy, medial 
meniscectomy of the left knee and arthroscopy debridement of 
the right knee.  The operation report noted that the veteran 
tolerated the procedure well without difficulty and was 
returned to the recovery area in satisfactory condition.  
Follow-up orthopedic treatment records in August 1998 contain 
no evidence referable to dental trauma or disability.  

Private treatment notes show that in late September 1998, the 
veteran was seen for evaluation of tooth #15, which was noted 
as the remaining molar.  The veteran reported that tooth #14 
had been extracted one year before with a diagnosis of non-
restorable due to fracture through furcation.  The veteran 
reported present complaints of mild to moderate intermittent 
pain in #15, which began after arthroscopic surgery, for 
which he was under general anesthesia.  The veteran was 
unsure if he had been intubated.  The pain was precipitated 
by chewing, which had resolved almost completely with not 
functioning on that (left) side.  The report noted that the 
veteran was unhappy with his removable partial denture, which 
he had had for about four years, and which had broken twice.  
After examination, the examiner diagnosed that tooth #15 was 
in traumatic occlusion.

An October 1998 private treatment note shows complaints of 
"looseness" to the tooth after having recent surgery on his 
knees.  That report contains a diagnosis of fractured tooth 
#15.  

A November 1998 VA treatment report noted that the veteran 
had complaints of looseness of #15 since general anesthesia 
in August 1998; and that #15 had class II mobility with 
slight vertical mobility.  The report noted a 5 mm pocket on 
the mandible, with moderate general bone loss.  The report 
noted that the examiner was unable to determine the cause of 
the mobility; noting possible clenching during anesthesia, 
but the examiner indicated that he could rule out anesthesia 
technique. The report indicated that there was preexisting 
bone loss with excessive torque due to that tooth being the 
sole posterior support for the left side maxillary partial 
denture.  

The November 1998 VA medical treatment report also noted that 
tooth #15 had moderate periodontal bone laxity and was 
support for a maxillary partial denture.  The examiner opined 
that these factors alone probably accounted for the mobility, 
although clenching of teeth while under anesthesia was a 
possible contributing factor.  The report shows an opinion 
that the examiner could see no possibility that anesthesia 
technique could be the causative factor.  

A private periodontal report of January 1999 shows that the 
veteran complained that #15 started to become sensitive and 
painful after he had submitted to a surgical procedure under 
general anesthetic.  That report contains a diagnosis of 
localized advanced vertical defect on the MB of #15, 
consistent with either a fracture or fistulous tract.  

The Board notes that subsequent to his knee surgery, in 
September 1998, there was a diagnosis that tooth #15 was in 
traumatic occlusion.  Subsequent treatment records show 
diagnoses of a fractured tooth #15, or localized advanced 
vertical defect on the MB of #15, consistent with either a 
fracture or fistulous tract.  However, the Board finds that 
the evidence does not support the veteran's claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  The evidence does not show that, as 
required under the cited statute and regulations, he suffers 
additional disability as a result of the surgical treatment 
furnished by VA in August 1998.  

Regarding the veteran's assertion of dental trauma due to 
anesthesia intubation during the August 1998 knee surgery, 
there is no competent medical evidence that this occurred.  
The August 1998 operation report, and other subsequent 
treatment records that month contain no evidence referable to 
dental trauma or additional disability.  None of the recorded 
medical evidence indicates that this happened, and the 
November 1998 VA treatment report contains an opinion 
directly ruling out any possibility that an anesthesia 
technique was a causative factor.  On the contrary, that 
report noted that there was a preexisting bone loss and 
moderate periodontal bone laxity.  There was also excessive 
torque due to the fact that tooth #15 was the sole posterior 
support for the left side maxillary partial denture.  The 
report contains an opinion that these factors alone probably 
accounted for the mobility, but that clenching of teeth while 
under anesthesia was a possible contributing factor.

There is no medical evidence showing that any additional 
dental disability actually resulted from teeth clenching 
while under anesthesia.  The records discussed above merely 
show evidence that there was a possibility that clenching 
could be a contributing factor.  Service connection, however, 
may not be predicated on a resort to speculation or remote 
possibility as with these opinions.  38 C.F.R. § 3.102 
(1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Moreover, even assuming arguendo, that evidence showed that 
clenching actually resulted in additional dental disability 
as claimed, there is no medical evidence to show that this 
was "not reasonably foreseeable."  See 38 U.S.C.A. § 1151.  
In the November 1998 VA treatment report, the examiner 
indicated that clenching was reasonably foreseeable, noting 
that clenching was possible during anesthesia.  


Furthermore, this claim must be evaluated to determine 
whether there was any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA before compensation under 38 U.S.C.A. § 
1151 may be granted.  In this case, neither the medical 
records from the time of the surgery nor the later treatment 
reports reflect any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault, on the 
part of VA in providing treatment.  

The Board notes that the veteran has indicated in statements 
that various medical personnel had told him that trauma could 
have resulted from the anesthesia technique, or alternatively 
that clenching while coming out of anesthesia was not 
uncommon and a likely cause of the trauma.  However, these 
statements, "filtered as (they are) through a layman's 
sensibilities, of what a doctor purportedly said (are) simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Derwinski, 8 Vet. App. 
69, 77-78 (1995).  Hence, these statements cannot serve as a 
predicate for establishing a successful claim in this case.  

The only other evidence of record in support of the veteran's 
claim is his own lay opinion.  However, the Board would point 
out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation, or the relative quality 
or competence of care or treatment.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Overall, the Board has considered 
all of the evidence of record but concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for dental disability, claimed as due to 
VA knee surgery.



ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for a dental disability is not established.  The appeal 
is denied.


		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals



 

